Citation Nr: 9908288	
Decision Date: 03/26/99    Archive Date: 03/31/99

DOCKET NO.  97-27 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral knee 
disability.  

2.  Entitlement to service connection for a cervical spine 
disorder.  

3.  Entitlement to an increased evaluation for myofascitis 
pain syndrome of the low back, currently rated 20 percent 
disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


INTRODUCTION

The appellant had active military service from October 1988 
to October 1992.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) St. Petersburg, Florida, Regional Office (RO).  


FINDINGS OF FACT

1.  There is no competent evidence of a nexus between the 
appellant's current patellofemoral pain syndrome of the knees 
and inservice disease or injury.  

2.  There is no competent evidence of a nexus between the 
appellant's current cervical strain and inservice disease or 
injury.  

3.  The appellant's myofascial pain syndrome of the low back 
is manifested by no more than moderate limitation of motion, 
without listing of the whole spine to the opposite side, 
positive Goldthwait's sign, marked limitation of motion on 
forward bending in standing position, loss of lateral motion 
with osteoarthritic changes, narrowing or irregularity of 
joint space, or abnormal mobility on forced motion.  

4.  The issues in this case do not present such complexity or 
controversy as to require that an independent expert medical 
opinion be obtained before the Board renders a decision on 
each issue.  


CONCLUSIONS OF LAW

1.  The appellant has not submitted a well-grounded claim for 
service connection for bilateral knee disability.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. 
§ 3.303(d) (1998).  

2.  The appellant has not submitted a well-grounded claim for 
service connection for a cervical spine disorder.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. 
§ 3.303(d) (1998).  

3.  The schedular criteria for an evaluation in excess of 20 
percent for myofascial pain syndrome of the low back are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 
4, Diagnostic Code 5292, 5295 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A claimant filing for VA benefits has the duty to submit 
evidence that must "justify a belief by a fair and impartial 
individual" that the claim is plausible, and, therefore, well 
grounded.  38 U.S.C.A. § 5107(a).  A claim is not well 
grounded if the claimant fails to present such evidence.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  Evidentiary 
assertions by the claimant must be accepted as true for the 
purpose of determining if a claim is well grounded, except 
where such assertions are inherently incredible or beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19 (1993).  

I.  Bilateral Knee Disability and a Cervical Spine Disorder

The appellant asserts that he sustained trauma to his neck 
and knees as a result of climbing in and out of tanks in 
service and jumping down off the tanks.  He has also claimed 
that he injured his neck at the same time as he injured his 
lower back, in a softball game in May 1989.  He maintains 
that an independent expert medical opinion is mandated under 
38 C.F.R. § 3.328 with regard to proper evaluation of his 
claims for service connection for bilateral knee and cervical 
spine disabilities due to the controversy of those claims.  
However, the Board does not find that the appellant's claim 
presents such complexity or controversy so as to require an 
independent expert medical opinion prior to the Board 
rendering a fair decision on the issues.  

For a claim of service connection to be well grounded, there 
must be competent evidence of current disability, of the 
incurrence or aggravation of a disease or injury during 
service, and of a nexus between the inservice injury or 
disease and the current disability.  That is, an injury 
during service may be verified by competent medical or lay 
witness statements; however, the presence of a current 
disability requires a medical diagnosis; and, where an 
opinion is used to link the current disorder to a cause or 
symptoms during service, a competent opinion of a medical 
professional is required.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131.  Regulations also 
provide that service connection may be established where all 
the evidence of record, including that pertinent to service, 
demonstrates that the veteran's current disability was 
incurred in service.  38 C.F.R. § 3.303(d).  

The Board has carefully reviewed the evidence of record to 
determine if there are well-grounded claims for service 
connection for bilateral knee disability and a cervical spine 
disorder.  The first element required to show a well-grounded 
claim is met with regard to each issue because the medical 
evidence shows that the appellant has been diagnosed with 
chronic patellofemoral pain syndrome of the knees and chronic 
cervical strain at a February 1997 VA orthopedic examination.  
Although the service medical records make no mention of any 
knee or cervical spine problems, and an October 1993 VA 
outpatient record shows that the appellant denied any injury 
or trauma to the knees, his lay testimony of experiencing 
bilateral knee problems and neck pain in service, along with 
statements from fellow servicemen describing his knee and 
back problems in service, is sufficient evidence to satisfy 
the second element of a well-grounded claim under Caluza with 
regard to each issue.  

However, the third element of Caluza is not met for either 
issue because the appellant fails to show the required nexus 
between his current patellofemoral pain syndrome and cervical 
strain and any injury or disease in service.  Neither the 
medical statements from a chiropractor and a physical 
therapist, received in December 1997, nor VA outpatient 
records and VA examination reports of January 1993, April 
1994, and February 1997 give any indication that the 
appellant's current bilateral knee disability or cervical 
spine disorder is related to his military service.  Hence, 
there is no medical evidence establishing a link between the 
patellofemoral pain syndrome and cervical strain and the 
appellant's active military service.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Franko v. Brown, 4 
Vet. App. 502, 505 (1993).  While the appellant has submitted 
several statements from his mother and friends which describe 
his apparent good health prior to service and his knee and 
neck problems in service and thereafter, those statements do 
not provide competent medical evidence of a nexus between his 
military service and current knee and neck disabilities.  

Medical diagnoses involve questions that are beyond the range 
of common knowledge and experience.  Rather, they require the 
special knowledge and experience of a trained medical 
professional.  Although the appellant has presented 
statements regarding his patellofemoral pain syndrome and 
cervical strain, the record does not show that he is a 
medical professional, with the training and expertise to 
provide clinical findings regarding any etiological 
relationship of his current knee and cervical spine 
disabilities to service.  Consequently, his lay statements, 
while credible with regard to his subjective complaints and 
history, are not competent evidence for the purpose of 
showing a nexus between current complaints and service.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  

Based upon the foregoing, the Board concludes that the 
appellant has failed to meet his initial burden of presenting 
evidence that his claims for service connection for bilateral 
knee disability and a cervical spine disorder are plausible 
or otherwise well grounded.  Therefore, they must be denied.  

Where the veteran has not met his initial burden, VA has no 
duty to assist him in developing facts pertinent to his 
claim, including no duty to provide him with a medical 
examination.  38 U.S.C.A. § 5107(a); Rabideau v. Derwinski, 
2 Vet. App. 141, 144 (1992) (where the claim was not well 
grounded, VA was under no duty to provide the veteran with an 
examination).  However, in the limited circumstances where a 
claim for benefits is incomplete, and references other known 
and existing evidence, VA is obliged under 38 U.S.C.A. 
§ 5103(a) to advise the claimant of the evidence needed to 
complete his application, and this duty must be based on the 
facts of each case.  See Robinette v. Brown, 8 Vet. App. 69, 
80 (1995).  In this case, the RO substantially complied with 
this obligation in the statement of the case issued in May 
1997.  Unlike the situation in Robinette, he has not put VA 
on notice of the existence of any specific evidence that, if 
submitted, could make these claims well grounded.  

II.  Myofascial Pain Syndrome of the Low Back

The appellant contends that his service-connected myofascial 
pain syndrome of the low back is more severely disabling than 
currently evaluated, thereby warranting a higher disability 
rating.  He argues that an independent expert medical opinion 
is mandated under 38 C.F.R. § 3.328 with regard to proper 
evaluation of his low back disability due to the complexity 
of evaluating his back disability.  However, the Board does 
not find that the appellant's back disability presents such 
complexity or controversy so as to require an independent 
expert medical opinion prior to the Board rendering a fair 
decision on the issue.  

Generally, claims for increased evaluations are considered to 
be well grounded.  When a claimant is awarded service 
connection for a disability and subsequently appeals the RO's 
initial assignment of a rating for that disability the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  

The Board is satisfied that all relevant facts pertaining to 
an increased evaluation for myofascial pain syndrome of the 
low back have been properly developed.  There is no 
indication of any additional pertinent records which have not 
been obtained.  No further assistance to the appellant is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The percentage ratings in the SCHEDULE FOR RATING DISABILITIES 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such 
disabilities and their residual conditions in civil 
occupations.  38 C.F.R. § 4.1.  Moreover, each disability 
must be considered from the point of view of the veteran 
working or seeking work.  38 C.F.R. § 4.2.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Service medical records show that the appellant was treated 
in May 1989 for back pain that had persisted since a softball 
injury three days before.  The appellant's June 1992 
separation medical examination noted a complaint of recurrent 
back pain.  

At a January 1993 VA orthopedic examination, the appellant 
gave a history of low back pain since lifting a heavy 
generator in basic training in 1988.  Forward flexion of the 
lumbar spine was to 80 degrees, extension was to 25 degrees, 
rotation was to 35 degrees bilaterally, and lateral flexion 
was to 30 degrees on the left and to 35 degrees on the right.  
The diagnoses were myofascial strain syndrome, low back pain, 
and normal neurological examination.  An X-ray of the lumbar 
spine was considered unremarkable.  

At an April 1996 VA orthopedic examination, the appellant 
complained of low back pain since a sliding injury sustained 
in a 1990 softball game.  He described on and off pain with 
occasional radiation to the left iliac crest area but not to 
the lower extremities.  He stated that he experienced 
discomfort or increased pain in his lower back after sitting 
for two hours but that standing and walking were fairly 
comfortable.  Examination revealed no postural abnormalities 
or muscle spasm.  Forward flexion of the lumbar spine was to 
55 degrees, while backward extension, lateral flexion, and 
rotation were about 15 degrees.  Positive objective evidence 
of pain was noted to some extent at the extremes of motion.  
There was no gross neurological involvement, except for a 
questionable positive Lasegue's sign on the left.  Weak and 
symmetrical deep tendon reflexes were noted bilaterally in 
the lower extremities.  The diagnosis was chronic low back 
pain.  An X-ray of the lumbosacral spine in April 1996 
revealed mild straightening of the lumbar spine, which was 
reported to be of uncertain significance.  

VA outpatient records show treatment for low back pain in 
October and December 1996, with chronic lumbar strain 
diagnosed in December 1996.  

A December 1997 medical statement from a chiropractor, K. J. 
Walburn, indicated that the appellant had received treatment 
between November 11, 1994, and July 10, 1995, for lower back 
pain, with leg and foot numbness, upper back and left side 
numbness, stiffness in the neck, and headaches behind the 
left ear.  The chiropractor indicated that he felt the 
appellant had sustained a sprain and strain injury to his low 
back in service.  

A December 1997 statement from a physical therapist indicated 
that the appellant's chief complaints at that time were 
central low back and cervical pain.  Evaluation of the 
appellant's low back by the therapist revealed the following 
clinical findings: "flat back posture;" forward flexion of 
the lumbar spine to 65 degrees with left sided lumbosacral 
tightness through end range of motion; extension of the 
lumbar spine to 30 degrees; side bending in both directions 
to 40 degrees; trunk rotation to 90 degrees bilaterally; 5/5 
lower extremity strength testing throughout; hamstring 
tightness bilaterally; straight leg raising limited to 50 
degrees on the left and to 45 degrees on the right; 
tenderness on palpation of the lumbosacral paraspinals and 
upper gluteal musculature; and a normal gait pattern.  It was 
reported that the appellant was to be seen for one more 
visit, per his request, and that his treatment was to consist 
of instruction in a comprehensive home exercise program which 
included active range of motion, stretching, spinal 
stabilization, general conditioning, and progressive 
strengthening.  

Service connection was granted for myofascial strain syndrome 
of the low back by a May 1996 rating decision which assigned 
a 10 percent evaluation under Diagnostic Codes 5295 and 5292 
from October 25, 1992, and a 20 percent evaluation from April 
16, 1996.  

When lumbosacral strain is manifested by severe 
symptomatology that includes listing of the whole spine to 
the opposite side, positive Goldthwait's sign, marked 
limitation of motion on forward bending in standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion, a 40 percent 
evaluation is assigned.  Lumbosacral strain with muscle spasm 
on extreme forward bending and loss of lateral spine motion, 
unilateral, in the standing position is rated 20 percent 
disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5295.  

Limitation of motion in the lumbar spine is assigned a 40 
percent evaluation when severe, while a 20 percent evaluation 
is assigned for moderate limitation of motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292.  

If one accepts that normal ranges of motion in the lumbar 
spine include forward flexion to 95 degrees, backward 
extension to 35 degrees, lateral extension (bending) to 40 
degrees, and rotation to 35 degrees, the most recent findings 
by the physical therapist in December 1997 reveal that the 
limitation of motion in the appellant's lumbar spine is no 
more than moderate.  Hence, the 30 percent schedular 
evaluation for severe limitation of motion in the lumbar 
spine is not warranted.  Nor do the clinical findings 
indicated that the appellant has listing of the whole spine 
to the opposite side, positive Goldthwait's sign, marked 
limitation of motion on forward bending in standing position, 
loss of lateral motion with osteoarthritic changes, narrowing 
or irregularity of joint space, or abnormal mobility on 
forced motion so as to warrant a 40 percent evaluation for 
his lumbar strain under Diagnostic Code 5295.  Therefore, the 
Board is unable to identify a basis to grant a schedular 
evaluation greater than 20 percent for his low back 
disability.  

Consideration has also been given to the provisions of 
38 C.F.R. §§ 4.40 and 4.45, See DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).  Disability of the musculoskeletal 
system is primarily the inability, due to damage or infection 
in parts of the system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  It is essential that the 
examination on which ratings are based adequately portray the 
anatomical damage, and the functional loss, with respect to 
all these elements.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  Weakness is as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  A little used part of the 
musculo-skeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity or the like.  38 C.F.R. § 4.40.  

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in different 
planes.  Inquiry will be directed to these considerations:  
(a) Less movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.); 
(b) More movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.); (c) 
Weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.); (d) 
Excess fatigability; (e) Incoordination, impaired ability to 
execute skilled movements smoothly; (f) Pain on movement, 
swelling, deformity or atrophy of disuse.  Instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight-bearing are related 
considerations.  38 C.F.R. § 4.45.  

While the appellant complains of pain in his lower back, the 
Board does not find that such pain has resulted in functional 
disability in excess of that contemplated in the 20 percent 
evaluation already assigned.  The December 1997 statement 
from the physical therapist indicated that the appellant is 
able to do stretching and strengthening exercises, is 
involved in regular weight training three times a week, and 
has a normal gait.  Hence, the Board does not find that a 
higher disability evaluation is warranted for the appellant's 
myofascial pain syndrome of the low back on the basis of 
functional disability.  


ORDER

The claims for service connection for bilateral knee 
disability and a cervical spine disorder are denied.  

An increased evaluation is denied for myofascial pain 
syndrome of the low back.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals


 
- 5 -


- 1 -


